Citation Nr: 0916799	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had service in the Army National Guard from 
February 17, 1981 to June 24, 2002.  The Veteran had active 
service from February 1, 2002 to June 23, 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

In a November 2006 decision, the Board denied the Veteran's 
claims of service connection for left shoulder and cervical 
spine disabilities on appeal.  The matter of service 
connection for bilateral hearing loss was remanded.

The Veteran appealed the Board's November 2006 denials to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Partial Remand (JMPR), the 
Court, in a May 2008 Order, vacated the Board's decision as 
to the denials of service connection for left shoulder and 
cervical spine disabilities and remanded the matter to the 
Board.  Thereafter, the case was also returned to the Board 
from remand as to the issue of service connection for 
bilateral hearing loss.  In September 2008, the Board 
remanded this case.  


FINDINGS OF FACT

1.  The record does not reflect that the Veteran sustained 
left shoulder or neck injuries on active duty training (ADT) 
or inactive duty training (IDT) nor was any left shoulder or 
neck disability incurred on ADT.  

2.  The Veteran had left shoulder and cervical spine 
disorders, characterized as chronic left shoulder pain 
secondary to impingement syndrome with acromioclavicular 
joint degenerative joint disease and chronic neck pain 
secondary to mild degenerative disc disease at C6-C7, prior 
to entering active duty service on February 1, 2002, and they 
did not permanently increase in severity beyond natural 
progression during his period of active service from February 
1, 2002 to June 23, 2002.

3.  The Veteran's currently diagnosed degenerative disc 
disease of C6-C7 of the cervical spine; as well as AC joint 
arthritis, rotator cuff tear, status post 
bursectomy/subacromial decompression/excision of the distal 
clavicle of the left shoulder, are not otherwise attributable 
to service.  

4.  The Veteran did not have inservice or post-service 
hearing loss as contemplated by 38 C.F.R. § 3.385; any 
current hearing impairment is not attributable to service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred or aggravated 
on IDT or ADT.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A cervical spine disability was not incurred or 
aggravated on IDT or ADT.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

3.  Chronic left shoulder pain secondary to impingement 
syndrome with acromioclavicular joint degenerative joint 
disease clearly and unmistakably preexisted the active 
service period from February 1, 2002 to June 23, 2002, and 
was not aggravated by service; the presumption of soundness 
at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2008).

4.  Chronic neck pain secondary to mild degenerative disc 
disease at C6-C7 clearly and unmistakably preexisted the 
active service period from February 1, 2002 to June 23, 2002, 
and was not aggravated by service, and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2008).

5.  A left shoulder disability was not incurred in or 
aggravated by active service from February 1, 2002 to June 
23, 2002.  38 U.S.C.A. §§ 101, 1110, 1111, 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

6.  A cervical spine was not incurred in or aggravated by 
active service from February 1, 2002 to June 23, 2002.  38 
U.S.C.A. §§ 101, 1110, 1111, 1153 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

7.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in March and September 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The case was remanded per the 
Court's Order for the procurement of treatment records from 
the Leavenworth, Topeka, and Kansas City VA Medical Centers; 
however, the Eastern Kansas VA Healthcare System which 
includes the Leavenworth, Topeka, and Kansas City VA Medical 
Centers, showed that the Veteran had not been seen, other 
than for his VA examinations.  Thus, there are no further 
medical records for review.  

The claimant was examined by VA twice in September 2004 with 
regard to his left shoulder and neck.  38 C.F.R. 
§ 3.159(c)(4).  In September 2008, the Veteran's 
representative contended that the VA examination was 
inadequate because the VA examined failed to discuss positive 
evidence and provide a rationale.  However, the Board finds 
that the VA medical opinions are adequate.  The claims file 
was reviewed.  The Veteran's history was discussed.  The 
examiner referred to a prior Medical Evaluation Board (MEB) 
report and expressed agreement.  As such, the examiner 
essentially concurred with those findings and rationale.  The 
representative indicated that a medical evaluation just prior 
to the Veteran's entry onto service showed that he was doing 
well and had recovered nicely.  However, this notation, in 
which it was also noted that the Veteran might have further 
difficulties, in no way established that there was no 
preexisting condition or aggravation during service.  The 
representative maintains that this evidence shows improvement 
and therefore is positive evidence that should have been 
discussed.  The Board notes that the VA examiner is not 
required to discuss every piece of prior medical evidence.  
This evidence does not establish that there were no 
preexisting disabilities and it does not address any medical 
status of the disabilities once the Veteran entered service.  
As such, the Board finds that the VA opinions are in fact 
probative as set forth below.  

With regard to hearing loss, the Veteran was also examined 
twice.  There is no indication in the record that any 
additional evidence, relevant to this issue decided herein, 
is available and not part of the claims file.  The records 
satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses or medical 
assessments.  See Jandreau; see also Woehlaert.  The Veteran 
is not competent to provide more than simple medical 
observations.  The Veteran is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  

Thus, the Veteran's lay assertions are not competent or 
sufficient with regard to onset or etiology of claimed 
disabilities.  Likewise, a lay opinion has been received from 
his spouse.  While she is competent to describe her 
observations, she also does not have the medical expertise to 
provide a complex medical diagnosis or assessment.  Thus, any 
such diagnosis or assessment advanced by her is not competent 
evidence.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  

This includes injuries or diseases incurred during ADT, or 
injuries suffered during IDT.  See 38 U.S.C.A. §§  101(24), 
106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training that each Reservist or National Guardsman 
must perform each year.  It can also refer to the Reservist's 
or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

In addition, service connection may be granted for a chronic 
disease, including organic disease of the nervous system and 
arthritis, if manifested to a compensable degree within one 
year following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To do so, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Left Shoulder and Cervical Spine

The service treatment records do not reflect any left 
shoulder or cervical spine disease or injury during ADT or 
IDT in conjunction with the Veteran's National Guard service.

In February 2000, the Veteran was seen by a private physician 
for left shoulder pain.  He reported no trauma or injury.  
The assessment was probable tendonitis of the left shoulder.  
In January 2001, the Veteran underwent a left shoulder 
arthroscopy with bursectomy, subacromial decompression, and 
an open distal clavicle excision.  The postoperative 
diagnosis was left shoulder impingement with thick 
acromioclavicular joint degenerative disc disease.  An April 
2001 magnetic resonance imaging (MRI) revealed localized disc 
bulges at C6-C7.  The Veteran was seen in January 2002 at 
which time it was noted that he was doing well post-
operatively and had recovered nicely, other than mild 
weakness in the "scaption."  This physician indicated that 
he was cleared for military, but cautioned that he could have 
a flare-up of his shoulder and then should reduce his 
activity level.  

On February 1, 2002, the Veteran entered active service when 
his unit was called to active duty.  On February 7, 2002, the 
Veteran was found nondeployable due to his inability to wear 
a ruck sack and helmet secondary to cervical radiculopathy 
and chronic impingement of the shoulder.  This Fitness for 
Duty Reevaluation noted cervical herniated nucleus pulposus 
and left shoulder nerve impingement syndrome.  

In March 2002, the Veteran complained of neck pain.  It was 
determined that he should undergo an MRI.  

In April 2002, the Veteran underwent an electromyography 
(EMG) which revealed changes indicative of a mild chronic 
left C8-T1 root injury, but no evidence of an active cervical 
radiculopathy; no evidence of peripheral neuropathy in the 
left brachial plexopathy, specifically, no evidence of left 
ulnar neuropathy.  

Thereafter, a Medical Evaluation Board (MEB) Report revealed 
that the Veteran had complaints of chronic left shoulder and 
central upper neck pain since October 1999.  The left 
shoulder pain was due to acromioclavicular joint degenerative 
disc disease with impingement.  He underwent a left shoulder 
arthroscopy and bursectomy, subacromial decompression and 
open distal clavicular extension.  The Veteran had also had 
central upper neck discomfort since October 1999.  This had 
been associated with occasional left upper extremity 
paresthesia.  A cervical MRI in April 2001 revealed localized 
disc bulges at C6, C7 to the left of midline.  A repeat 
cervical MRI done in March 2002 confirmed mild cervical 
degenerative disc disease with asymmetric disc bulging at C6, 
C7, and mild narrowing of the left neural foramen at that 
level.  The April 2002 EMG showed evidence of mild left 
chronic C8-T1 root injury, but no evidence  of active 
cervical radiculopathy.  There was also no evidence of left 
brachial plexopathy or left ulnar neuropathy.  

The Veteran's National Guard unit was called to active duty 
and the Veteran was found to be nondeployable due to his 
chronic pain and inability to wear a helmet and ruck sack.  A 
February 2002 orthopedic evaluation concurred with the 
nondeployable status and the MEB was initiated.  The MEB 
evaluation resulted in diagnoses of chronic left shoulder 
pain secondary to impingement syndrome with acromioclavicular 
joint degenerative joint disease; chronic neck pain secondary 
to mild degenerative disc disease.  

The MEB proceedings determined that the Veteran's chronic 
left shoulder pain secondary to impingement syndrome with 
acromioclavicular joint degenerative joint disease existed 
prior to service and was not permanently aggravated by 
service.  Likewise, the Veteran's chronic neck pain secondary 
to mild degenerative disc disease at C6-C7 existed prior to 
service and was not permanently aggravated by service.  The 
Veteran agreed with the MEB's findings.  

The Veteran was referred to Physical Evaluation Board (PEB) 
for disposition and adjudication.  The PEB determined that 
the Veteran's chronic left shoulder pain secondary to 
impingement syndrome with acromioclavicular joint disease 
existed prior to service and the Veteran did not meet United 
States Army retention standards; and that chronic neck pain 
secondary to mild degenerative disc disease, C6-C7 existed 
prior to service and that the Veteran did not meet United 
States Army retention standards.  

In February 2003, the claim of service connection for left 
shoulder and cervical spine disabilities was received.  The 
Veteran contends that his neck was injured during National 
Guard training in June 1988.  The Veteran has also reported 
that in May 1993 he injured his back again.  He has indicated 
that thereafter, in December 2001, he was cleared for duty 
with a profile restriction on lifting and strenuous 
activities.  During that time, he performed training duties 
which caused pain to his neck and shoulder.  He also alleges 
that left shoulder and cervical spine disabilities were 
aggravated during service.  

In September 2004, VA medical opinions were rendered 
regarding the Veteran's cervical spine and left shoulder 
disabilities based a review of the claims file.  It was noted 
that the Veteran had a preexisting spine condition, prior to 
his February 1, 2002 activation onto active duty, as shown by 
April 2001 MRI which had revealed localized disc bulges at 
C6-C7.  The Veteran also had a preexisting chronic left 
shoulder condition to include acromioclavicular degenerative 
changes, supraspinatous tear, and impingement.  He had 
surgical intervention on January 25, 2001 with excision of 
the distal clavicle, bursectomy, and subacromial 
decompression.  The Veteran was activated on February 1, 
2002.  On arrival to Fort Stewart, the Veteran's prior 
cervical spine and left shoulder disabilities were noted and 
he was immediately evaluated and found nondeployable as he 
could not wear a kevlar helmet and ruck pack.  He was placed 
in profile and underwent MEB/PEB proceedings.  It was 
determined that preexisting conditions were not aggravated by 
active service.  

The Veteran had degenerative disc disease of C6-C7 of the 
cervical spine; as well as acromioclavicular joint arthritis, 
rotator cuff tear, status post bursectomy/subacromial 
decompression/excision of the distal clavicle of the left 
shoulder.  There was no record or documentation of 
aggravating factors.  The examiner concluded that there was 
no documented aggravation during active service of the 
preexisting cervical condition or left shoulder condition and 
he was in agreement with the previous MEB determination.  

In a December 2004 letter, a private physician indicated that 
the Veteran had been his patient since January 2001.  It was 
noted that the Veteran had undergone left shoulder surgery in 
January 2001.  It was noted that the Veteran had suffered a 
work-related injury to left shoulder prior to that time.  The 
Veteran had reported incidents during training when he 
injured his spine.  The physician noted that the shoulder 
problem for which the Veteran was seen in January 2001 was 
degenerative in nature.  The physician stated that he could 
not relate this to any specific event.  

In a statement, the Veteran's wife reported that his neck and 
back inquiries were causing pain which was worsening and 
interfering with his activities.  As noted, while she is 
competent to report her observations, she is not qualified to 
draw any medical conclusions.  See Espiritu.  

A review of the record shows no documentation of any left 
shoulder or cervical spine injury in June 1988 or May 1993, 
during IDT or ADT, although the Veteran contends otherwise.  
A January 1991 periodic examination and November 1996 
quadrennial examination both revealed normal examinations of 
the Veteran's spine and musculoskeletal system.  

The Veteran is competent to state that he injured his left 
shoulder and low back.  He is not competent, as noted, to 
state any specific diagnosis.  See Espiritu.  However, the 
Board does not find the Veteran's report of injuries during 
ADT or IDT to be supported by the record as the objective 
medical evaluations showed that the Veteran did not report 
any injuries and the spine and left shoulder were normal on 
evaluation.  The physical evaluations are more probative than 
the Veteran's unsupported statements.  

Further, the MEB report showed that the onset of the 
Veteran's left shoulder and cervical spine disabilities was 
in 1999.  The Veteran does not allege that there was any 
injury during ADT or IDT in 1999 nor does the record show 
that this was the case.  The record does not show that any 
left shoulder or cervical spine disease was incurred during 
ADT.  The presumption for arthritis does not apply to such 
periods of service.  

In light of the foregoing, the Board finds that the record 
does not document that the Veteran sustained any left 
shoulder or neck injuries on ADT or IDT nor was any left 
shoulder or neck disease incurred on ADT.  Rather, left 
shoulder and cervical spine disabilities were incurred 
independent of ADT or IDT.  

The record shows that the Veteran had a period of active 
duty, from February 1, 2002 to June 23, 2002.  He was 
afforded an examination in December 2001, prior to entering 
service.  It did not show any preexisting left shoulder or 
cervical spine disabilities.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
Veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to a left shoulder or cervical spine disability 
on objective examination.  The examination in December 2001 
was negative.  Thus, the Veteran is entitled to a presumption 
of soundness.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153; Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

In this case there was, however, a "factual predicate in the 
record" as  the service treatment records recorded a history 
of a preservice left shoulder and cervical spine 
disabilities.  This is recorded in detail in the February 
2002 entry and on the MEB, as previously noted.

Thereafter, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  

In this case, as noted, the service treatment records 
documented a history of a preservice left shoulder and 
cervical spine disabilities.  The February 2002 entry and on 
the history recorded on the MEB are competent evidence that 
the left shoulder and cervical spine disabilities clearly and 
unmistakably preexisted service.  See Gahman v. West, 12 Vet. 
App. 406 (1999).

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a left shoulder and cervical 
spine injuries, characterized as chronic left shoulder pain 
secondary to impingement syndrome with acromioclavicular 
joint degenerative joint disease and chronic neck pain 
secondary to mild degenerative disc disease at C6-C7, existed 
prior to service entrance.  However, VAOPGCPREC 3-03 (July 
16, 2003), has established that there are two steps to rebut 
the presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that a left shoulder and 
cervical spine injuries/defects preexisted service.  Second, 
there must be clear and unmistakable evidence that they were 
not aggravated during service.  If both prongs are not met, 
the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting chronic left shoulder pain 
secondary to impingement syndrome with acromioclavicular 
joint degenerative joint disease and chronic neck pain 
secondary to mild degenerative disc disease at C6-C7, were 
not aggravated by service.  The record shows that the Veteran 
chronic left shoulder pain secondary to impingement syndrome 
with acromioclavicular joint degenerative joint disease 
existed prior to service and was not permanently aggravated 
by service.  Likewise, the Veteran's chronic neck pain 
secondary to mild degenerative disc disease at C6-C7 existed 
prior to service and was not permanently aggravated by 
service.  Such a determination was made by the MEB and PEB.  
Further, a VA examiner concurs, based on a complete review of 
the claims file.  The findings on these evaluations are 
supported by the record.  The Veteran was examined shortly 
after he entered service.  It was determined that he had 
these preexisting defects or injuries which rendered him 
nondeployable as he could not wear the appropriate gear for 
duty.  There is no record whatsoever of any reinjury, 
exacerbation, or other incident regarding his left shoulder 
or cervical spine.  There was no increase in the disability 
level.  

The Board therefore finds that there was no aggravation of 
the preexisting left shoulder and cervical spine injuries.  
The preservice chronic left shoulder pain secondary to 
impingement syndrome with acromioclavicular joint 
degenerative joint disease and chronic neck pain secondary to 
mild degenerative disc disease at C6-C7 did not undergo an 
increase in severity during service.

The Board finds that there is clear and unmistakable evidence 
that the preexisting chronic left shoulder pain secondary to 
impingement syndrome with acromioclavicular joint 
degenerative joint disease and chronic neck pain secondary to 
mild degenerative disc disease at C6-C7 were not aggravated 
by service.  

Accordingly, because there is clear and unmistakable evidence 
that the chronic left shoulder pain secondary to impingement 
syndrome with acromioclavicular joint degenerative joint 
disease and chronic neck pain secondary to mild degenerative 
disc disease at C6-C7 preexisted service and clear and 
unmistakable evidence that it was not aggravated during 
service, the presumption of soundness is rebutted.  See 
Wagner.  

The Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mirrors the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that preexisting chronic left shoulder pain secondary to 
impingement syndrome with acromioclavicular joint 
degenerative joint disease and chronic neck pain secondary to 
mild degenerative disc disease at C6-C7 were not aggravated 
during service for the purpose of rebutting the presumption 
of soundness (38 U.S.C.A. § 1111), it necessarily follows 
that chronic left shoulder pain secondary to impingement 
syndrome with acromioclavicular joint degenerative joint 
disease and chronic neck pain secondary to mild degenerative 
disc disease at C6-C7 were not, in fact, aggravated during 
service (38 U.S.C.A. § 1110).  The Board has found by clear 
and unmistakable evidence that the Veteran's chronic left 
shoulder pain secondary to impingement syndrome with 
acromioclavicular joint degenerative joint disease and 
chronic neck pain secondary to mild degenerative disc disease 
at C6-C7 were not aggravated by service in order to conclude 
that the presumption of soundness is rebutted.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

The Board further finds that the currently diagnosed 
degenerative disc disease of C6-C7 of the cervical spine; as 
well as acromioclavicular joint arthritis, rotator cuff tear, 
status post bursectomy/subacromial decompression/excision of 
the distal clavicle of the left shoulder, are not otherwise 
attributable to the period of active service as there is no 
probative competent evidence establishing a nexus between 
current diagnoses and service.  


Hearing Loss

In addition to the law and regulations cited above regarding 
service connection, organic disease of the nervous system 
such as sensorineural hearing loss will also be presumed to 
have been incurred in or aggravated by service if it had 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

On a February 1981 enlistment audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
10
LEFT
15
15
10
N/A
10

On a March 1985 audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15



On a May 1985 audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

In June 1988, the Veteran was seen for claimed dizziness.  By 
mid-June 1988, this problem had resolved.  

On a January 1991 audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
10
10
15
15
15

In May 1993, it was noted that the Veteran had fired mortar 
rounds and was subsequently experiencing hearing loss due to 
the loud noise.  The Veteran's ear protection of the left ear 
came off on the firing range.  Thereafter he had a swollen 
ear canal and ringing in the ear.  

On a November 1996 audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
25
30
LEFT
25
30
20
25
25

On two December 2001 audiological evaluations, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
25
LEFT
30
25
20
30
25




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
25
25
25
30

In September 2004, an audiologist reviewed the Veteran's 
records.  It was noted that in 1988, an episode of dizziness 
was noted.  In May 1993, there was ear trauma due to an 
artillery blast.  In November 1996, the Veteran had slight to 
mild hearing loss.  In January 2002, the Veteran still had 
slight to mild hearing loss.  The examiner opined that since 
slight to mild hearing loss in 2002 was similar to the slight 
to mild hearing loss in 1996, it was less likely that the 
hearing loss was related to the active military service, from 
February to June of 2002.  It was, however, possible that the 
etiology of the hearing loss was related in part to the 
National Guard exercises with artillery.  However, the loss 
was not consistent with those typically evidenced from those 
related to noise exposure.  This examination report did not 
include speech discrimination scores.  

The September 2004 opinion was an inherently contradictory 
opinion due to the contrary statements within the opinion.  
As such, the Board determined that further evaluation was 
warranted.  Thereafter, the Veteran was examined in May 2008.  
At that time. The Veteran indicated that he found himself 
asking people to repeat what they said which he found 
embarrassing.  He also related that he sometimes had 
difficulty sleeping as he was afraid he might not hear the 
doorbell or the smoke detector.  

On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
20
LEFT
20
25
25
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

The VA examiner reviewed the prior medical findings.  The 
examiner noted that hearing was within normal limits at all 
frequencies tested, bilaterally, with the exception of slight 
to mild hearing loss noted on the 1996 test.  The examiner 
also cited to the 2001 test.  On current testing, the 
examiner stated that the results indicated normal hearing 
sensitivity in the right ear and normal sloping to mild, 
sensorineural hearing loss at 4000 Hertz and above for the 
left ear.  In the right ear, hearing was normal from 1000 to 
4000 Hertz.  In the left ear, hearing was normal with the 
exception, as noted, at 4000 Hertz.  Word discrimination 
ability was excellent bilaterally.  

The examiner opined that the Veteran did not have hearing 
loss disability per VA regulations.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran is competent to report that he has difficulty 
hearing.  However, he is not competent to report that he has 
a certain level of hearing impairment as measured in Hertz 
nor is he competent to provide an etiological nexus between 
any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau; see also 
Woehlaert.  

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The Veteran has never demonstrated hearing loss within the 
parameters of 38 C.F.R. § 3.385.  There is no competent 
evidence establishing that any current hearing impairment was 
manifest within one year of separation from service or is 
attributable to service.  Although a VA examiner in September 
2004 provided an etiological opinion, as noted, it was 
inherently contradictory and therefore not probative.  The 
current VA examination, conducted in May 2008, yielded a 
finding of no current hearing loss based on the full medical 
history.  As such, this opinion is probative.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  Accordingly, 
service connection is denied.  


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.




ORDER

Service connection for a left shoulder disability is denied.  

Service connection for a cervical spine disability is denied.  

Service connection for bilateral hearing loss is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


